Citation Nr: 0832311	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-11 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for chronic low back 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1978 to October 
1982. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


FINDINGS OF FACT

The veteran's chronic low back strain manifests in a moderate 
limitation in range of motion and subjective complaints of 
pain, with forward flexion greater than 30 degrees and no 
neurological deficits attributable to the veteran's service-
connected lumbosacral strain.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for chronic 
low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).


In this case, in a September 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  This 
letter advised the veteran to submit or ask VA to obtain 
medical evidence detailing clinical findings, to submit lay 
statements from witnesses describing her symptoms, and/or to 
submit her own statement completely describing her symptoms, 
their frequency and severity, and any additional disablement 
her condition causes.  A March 2006 letter also informed the 
veteran of the necessity of providing medical or lay evidence 
demonstrating the level of disability, and the effect that 
the symptoms have on her employment and daily life.  The 
notice also provided examples of pertinent medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) relevant to establishing entitlement to increased 
compensation.  The letter also notified the veteran of the 
evidence needed to establish an effective date.  The August 
2004 statement of the case provided both the old and revised 
rating criteria pertaining to back disorders.  The claim was 
last readjudicated in October 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, Social Security 
Administration (SSA) records, private medical records and VA 
examination reports.  

In sum, the veteran was notified and aware of the evidence 
needed to substantiate her claim, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  The veteran was an active participant in the 
claims process by writing0 numerous letters to include those 
dated in November 2006 and March 2007, detailing the impact 
of her disability on her ability to work and her daily 
activities.  Thus, the veteran was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the veteran.  See 
Sanders, 487 F.3d 881; see also Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Therefore, any such error is harmless 
and does not prohibit consideration of these matters on the 
merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 
473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  
 
The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000). 
 
The veteran is currently rated as 20 percent disabled under 
Diagnostic Code 5295 for her chronic low back strain.
 
The Board notes that, during the course of this appeal, 
specifically, on September 26, 2003, there became effective 
new regulations for the evaluation of service-connected 
disabilities of the spine.  If the application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can 
be no earlier than the effective date of the change in the 
regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 
3-2000 (April 10, 2000). 

Prior to September 26, 2003, lumbosacral strain was evaluated 
under Diagnostic Codes 5292 or 5295.  Under Diagnostic Code 
5292, moderate limitation of motion of the lumbar segment of 
the spine warranted a 20 percent evaluation.  A 40 percent 
evaluation required severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).

Under Diagnostic Code 5295 a 20 percent rating was warranted 
for lumbosacral strain where there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation required 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).

Pursuant to the schedular criteria which became effective 
September 26, 2003, a 20 percent evaluation is warranted 
where there is evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation 
requires evidence of forward flexion of the thoracolumbar 
spine to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation requires 
unfavorable ankylosis of the entire thoracolumbar spine.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. § 4.45 (2007).

Turning to the evidence, the Board notes that service 
connection was established for chronic low back muscular 
strain by a December 1987 rating decision. 

Evidence from the Social Security Administration has been 
received indicating that in 1996 the veteran was deemed 
unemployable for Supplemental Security Income purposes as of 
June 1990 due to mental health disorders to include dysthymic 
disorder and somatization disorders; further she was 
specifically deemed as not having a severe musculoskeletal 
impairment, specifically contemplating a back disability.  

A September 2004 MRI report indicates that the veteran's 
vertebral bodies were normal in height and alignment and disc 
spaces were normal.  There was no spondylosis or 
spondylolisthesis noted.  There were no lytic or blastic 
lesions or fractures seen.  The conclusion was that there was 
no evidence of fracture or subluxation.    

A January 2005 MRI report indicates that there were no 
fractures indicated; alignment was normal; disc spaces were 
maintained; tiny marginal osteophytes were noted; and there 
were no signs of facet arthropathy.  The impression was one 
of minimal spurring.

During April 2005, the veteran was afforded a QTC 
examination.  The examiner indicated that the veteran 
complained of constant pain for the last twenty-five years 
which traveled to the hands, legs and back.  The 
characteristic of the pain was burning, sharp, sticking and 
cramping at 7 out of 10.  The pain was relieved by rest and 
medication.  At the time of pain, the veteran reported she 
could function with medication and that the condition did not 
cause incapacitation.  The functional impairment reported was 
pain with prolonged standing and walking.  The veteran 
reported she had lost no time from work due to the condition.  
The veteran's posture was normal; however, her gait was short 
and shuffling.  

On objective examination of the thoracolumbar spine, there 
was no complaint of radiating pain on movement with absent 
muscle spasm.  There was tenderness noted in all areas 
palpated, including those remote and far from her back.  The 
veteran was reported as having grimacing and withdrawal pain 
with even the lightest palpitation.  There were negative 
straight leg raises on both the right and left.  There was no 
ankylosis.  Range of motion was reported as 0 to 90 degrees 
of flexion with pain occurring at 60 degrees; and 0 to 30 
degrees of extension, right lateral flexion, left lateral 
flexion, left rotation and right rotation with pain occurring 
at 20 degrees.  Range of motion was additionally limited by 
pain after repetitive use but was not additionally limited 
after repetitive use by fatigue, weakness, lack of endurance, 
or incoordination.  

The examiner indicated there were no signs of intervertebral 
disc syndrome with chronic permanent nerve root involvement.  
Neurological, sensory and motor function were reported as 
being within normal limits; both right and left lower 
extremity reflexes were 2+ in the knee jerk and ankle jerk.  
Lumbar spine x-rays were reported as being within normal 
limits.  The examiner indicated the veteran exhibited several 
positives on the Waddell's test to include collapse with 
light cranial tap; also indicating she showed grimacing 
withdrawal with all superficial light palpitation to include 
areas remote from her back.  Additionally, she was described 
as being able to exhibit a full range of motion and held bent 
and fixed positions for extended periods of time while the 
pain passed.  

The examiner reported that after the veteran completed the 
range of motion testing, she was unable to climb on the 
examination table but instead sat on the examination table 
stool and lightly sobbed from the pain.  However, the veteran 
was able to disrobe, put her shoes and socks on and walk 
comfortably and smoothly without the amount of discomfort 
exhibited during her physical examination.  The examiner, in 
conclusion, indicated that the veteran's subjective 
complaints of pain in her arms, legs and up and down her back 
could not be ascribed to her service-connected lower back 
disability as the pain did not follow a physiologic 
neurological pattern.  He additionally indicated that the 
level of pain complained of during her examination was 
inconsistent with other activities she was observed as doing, 
to include rising from a chair and putting on her shoes and 
socks, performed effortlessly and without grimace.  The 
radiological consultation performed in connection with the 
QTC examination was negative, showing good alignment 
throughout with disc spaces preserved and vertebral body 
height maintained with normal joints.

Medical treatment records from Albemarle Hospital indicate 
the veteran received rehabilitation therapy during May and 
June 2005 for her lower back disability.  A May 2005 
treatment record from Dr. K indicates that the veteran was 
complaining of her left side going to sleep and pins and 
needles in her left lower extremity.  Reflexes were reported 
as symmetric and normal and sensation was reported as intact.  
There was a negative straight leg raise bilaterally.  There 
was weakness in all motor groups; however, the examiner 
observed that there was absolutely no effort with attempts to 
increase strength on objective strength testing.  Also, the 
veteran was reported as being very hypersensitive about pain 
in the lower extremities.  The examiner indicated full 
flexion and extension were present.  Also, x-rays of the 
lumbar spine appeared to be normal.  

A June 2005 treatment record from Dr. K indicates that the 
veteran had pain which was aggravated by prolonged standing, 
squatting, bending and stooping.  The examiner indicated the 
veteran ambulated with a normal gait and had excellent 
balance, getting on the examination table with minimal 
difficulty.  Neurologically, all motors in the upper and 
lower extremities were graded at a firm 5/5.  There was a 
negative straight leg raise bilaterally.  The examiner 
indicated that his best guest, after viewing the MRI report 
was that she had some radicular component secondary to lumbar 
spondylitis.  The June 2005 MRI report indicates that there 
was a small posterior herniated nucleus pulposus to the left 
of the midline at the L5-S1 level which appeared to be 
causing at least mild mass effect on the left S1 nerve root 
and the ventral surface of the thecal sac.  There were 
hypertrophied facets at the L5-S1 level although there did 
not appear to be significant neural foraminal encroachment.  

A September 2005 new patient evaluation with Dr. L.M. 
indicated that the veteran had good gait and station with 
good range of motion of the lumbar spine.  Straight leg 
raises were to 85-90 degrees bilaterally.  Dr. L.M. 
recommended to the veteran that she should be able to work on 
a regular basis.  It was noted the veteran had been involved 
in a motor vehicle accident in September 2004 in which she 
was rear-ended.  The examiner indicated that x-rays of the 
lumbar spine revealed the intervertebral disc spaces were 
maintained with no signs of arthritis.  

A January 2006 letter from Dr. K.M., a neurologist, indicates 
that the veteran reported she was unable to stand or sit for 
a long period of time and could not easily rise from a chair 
because of her back pain of the cervical, thoracic and lumbar 
spine.  On objective examination, motor examination was 
characterized by giveaway weakness in all four extremities.  
Attempts to palpitate the cervical, thoracic and lumbar spine 
were reported as bringing the veteran nearly to her knees 
because of sensitivity of the entire spine to minimal 
palpitation.  The examiner reported mincing steps while 
ambulating with a limp on the left.  Sensory examination was 
significant for a marked diminishment in the ability to 
appreciate all sensory modalities in the left face, left arm 
and left leg.  However, the veteran was reported as having 
joint position sense preserved and being able to manipulate a 
fine object in the hand without difficulty.  The veteran was 
unable to perform graphesthesia and could not appreciate 
touch on the left.  Reflexes were reported as 2/5 and 
symmetric to include the lower extremities bilaterally.  The 
examiner's impression was that the diffuse entire spinal 
column pain could not be related to the MRI finding of a 
small left L5/S1 herniated disc which touched the S1 root.  
The veteran was reported as being so lacking in sensation in 
the left lower extremity and so weak in all muscle 
territories throughout that the examiner could not find a 
radicular defect.  However, reflexes were preserved.  The 
examiner indicated that the veteran's examination was 
consistent with embellishment to include a disproportionate 
of manual versus observed motor behaviors.  The examiner also 
indicated that the left hemi-sensory deficit may reflect a 
lacunar stroke, although the examiner indicated that this 
deficit also appeared embellished.  

An MRI dated October 2006 indicates that the veteran had a 
motor vehicle accident the day before.  There was no fracture 
identified.  There was some straightening of the lumbar 
lordosis; alignment was otherwise normal.  Disc spaces were 
decreased at L1-L2 and L2-L3 with other disc spaces 
maintained.  There were small marginal osteophytes seen in 
the lumbar spine.  There was no facet arthropathy.  The 
impression was mild degenerative change with no acute 
abnormality.  A physical evaluation conducted because of the 
same accident by Dr. S.M. indicates that the veteran had 
range of motion to 45 degrees flexion; 20 degrees on 
extension, left lateral flexion and right lateral flexion; 
with left and right rotation to 30 degrees.

The Board notes that the veteran's worst range of motion 
reported was the day following a motor vehicle accident, with 
flexion to 45 degrees.  Under the General Rating Formula for 
Diseases and Injuries of the Spine (new criteria), these 
results yield a 20 percent disability rating as there is no 
evidence of forward flexion of the thoracolumbar spine to 30 
degrees or less.  Similarly, under the old criteria, the 
veteran would be in receipt of a 20 percent disability rating 
for moderate limitation of motion of the lumbar segment of 
the spine as there was no evidence of severe limitation of 
motion of the lumbar spine or severe lumbosacral strain, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of the joint space.  

The Board has considered functional loss due to flare-ups, 
pain, fatigability, incoordination, pain on movement, and 
weakness.  See DeLuca, 8 Vet. App. 202 (1995).  However, 
while there was pain and fatigue after repetitive use, there 
was no evidence of weakness, lack of endurance, or 
incoordination of movement in the low back, or limitation of 
motion to a level consistent with a higher rating.  The Board 
additionally notes that more than one physician indicated 
that the veteran's complaints of pain and sensory disturbance 
were not borne out by objective evidence; were embellished; 
and, more plainly, that her complaints were simply not 
related to her service-connected lumbosacral strain.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board is entitled to discount the weight, credibility, and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence).  Thus, 
the Board finds the medical evidence to be entitled to great 
probative value and assigns little probative weight to the 
veteran's contentions regarding the severity of her 
disability.  

The Board notes that a June 2005 MRI report reflected a small 
disc bulge, but that MRI reports dating prior and subsequent 
thereto did not reflect such.  The veteran has also been 
involved in motor vehicle accidents in September 2004 and 
October 2006 after which she reported low back pain.  Even 
assuming for the sake of argument that any disc disease is 
related to the lumbar strain for which she is service 
connected, a higher evaluation would not be warranted as the 
veteran does not report, nor is there objective evidence of, 
incapacitating episodes requiring bed rest prescribed by a 
physician and treatment by a physician.  Additionally, the 
record fails to show objective evidence which indicates the 
veteran suffers from objective neurological symptoms related 
to her back disorder.  Thus, an evaluation in excess of 20 
percent is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003), 5243 (2007).

In sum, an evaluation in excess of the 20 percent evaluation 
currently assigned to the veteran's lumbosacral strain is not 
warranted, and such evaluation adequately compensates the 
veteran for the objective findings and subjective complaints. 

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology, and provide for additional or more severe 
symptoms than currently shown by the objective evidence; 
thus, her disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.   

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to an increased rating for chronic low back 
strain is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


